
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5

REVOLVING CREDIT AGREEMENT

dated as of April 27, 2004

by and between

EDISON MISSION MARKETING & TRADING, INC.
as Borrower

and

MIDWEST GENERATION, LLC,
as Lender

--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT

        This REVOLVING CREDIT AGREEMENT, dated as of April 27, 2004 (this
"Agreement"), is by and between EDISON MISSION MARKETING & TRADING., INC., a
California corporation, as borrower ("Borrower"), and MIDWEST GENERATION, LLC, a
Delaware limited liability company, as lender ("Lender").

RECITALS

        WHEREAS, Borrower may from time to time engage in Permitted Trading
Activities, conducted for the benefit of the Lender, pursuant to which Borrower
may from time to time be subjected to margin calls or be required to provide
independent amounts or other collateral in support of such Permitted Trading
Activities; and

        WHEREAS, Borrower has requested that Lender make revolving loans to
Borrower, and/or have letters of credit issued on behalf of Borrower, from time
to time in an aggregate amount not to exceed $200,000,000, in support of such
Permitted Trading Activities; and

        WHEREAS, Lender may from time to time obtain funds to provide to
Borrower, and/or have letters of credit issued on behalf of Borrower, under the
MWG Credit Agreement referred to below, in each case to the extent that
providing such funds and/or letters of credit constitute Permitted Marketing
Support; and

        WHEREAS, Lender has agreed to make such loans to Borrower, and/or have
letters of credit issued on behalf of Borrower, on the terms and subject to the
conditions contained herein.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

        1.1    Definitions.    

        (a)    Credit Agreement.    Unless otherwise expressly provided herein,
capitalized terms used but not defined in this Agreement (including in the
recitals hereto) shall have the meanings given to such terms in the Credit
Agreement, dated as of April 27, 2004 (as amended, supplemented, amended and
restated, supplemented or otherwise modified in accordance with its terms, the
"MWG Credit Agreement"), between Lender, certain commercial lending institutions
party thereto, Citicorp North America, Inc., as administrative agent, and the
issuing lenders party thereto.

        (b)    Other Defined Terms.    The following terms, when used herein,
shall have the following meanings:

        "Borrower" shall have the meaning given to such term in the preamble.

        "Borrower's Representative" shall mean the persons designated in a
notice provided by the President or Chief Executive Officer of Borrower to
Lender from time to time, provided that the initial Borrower's Representatives
shall be: the Vice President, Finance—Americas Group of Lender, the President of
Borrower, the Director, Finance of Borrower, the Manager, Corporate Accounting
of Borrower, and the Manager, Trade Accounting of Borrower.

        "Borrowing Deadline" shall have the meaning given to such term in
Section 2.2.

2

--------------------------------------------------------------------------------






        "Borrowing Request" shall mean a request for a Revolving Loan in the
form and otherwise delivered in accordance with Exhibit B.

        "Event of Default" shall have the meaning given to such term in
Section 3.1.

        "Lender" shall have the meaning given to such term in the preamble.

        "Lender's Representative" shall mean any person designated in a notice
provided by the Chief Financial Officer of Lender to Borrower from time to time,
and shall be a representative of Lender's cash management group authorized to
receive and process Borrowing and Letter of Credit Requests under this
Agreement, provided that the initial Lender's Representatives shall be
Treasurer, Assistant Treasurer, Manager Treasury Operations, Manager Loan
Administration, and Senior Cash Manager.

        "Letter of Credit" shall have the meaning given to such item in
Section 2.1.

        "Letter of Credit Request" shall mean a request for a Letter of Credit
in the form and otherwise delivered in accordance with Exhibit C.

        "Revolver Commitment" shall have the meaning given to such term in
Section 2.1.

        "Revolver Note" shall have the meaning given to such term in
Section 2.1.

        "Revolving Loan" shall have the meaning given to such term in
Section 2.1.

        "Termination Date" shall mean the latest date during the "Working
Capital Availability Period" provided for, and as defined, in the MWG Credit
Agreement

        1.2    Principles of Construction.    Unless otherwise expressly
provided herein, the principles of construction set forth in the MWG Credit
Agreement shall apply to this Agreement.

ARTICLE 2

REVOLVING LOANS; LETTERS OF CREDIT; PAYMENTS

        2.1    Revolving Loans.    

        Borrowings/Letters of Credit.    From time to time on any day occurring
prior to the Termination Date, Lender shall make loans to Borrower (each a
"Revolving Loan"), and/or cause to be issued letters of credit on behalf of
Borrower (each a "Letter of Credit") in the amounts requested in writing by a
Borrower's Representative; provided that (i) the aggregate amount of Revolving
Loans and Letters of Credit outstanding shall not at any time exceed
$200,000,000 (the "Revolver Commitment") and (ii) Lender shall not be required
to make any such loan or cause the issuance of such letters of credit unless
making such loans or causing the issuance of such letters of credit would
constitute the provision of Permitted Marketing Support by Lender. Borrower may
from time to time borrow, prepay, in whole or in part, and reborrow Revolving
Loans and/or request the cancellation or reissuance of Letters of Credit.
Simultaneously herewith, borrower shall execute a promissory note for Revolving
Loans in form and substance substantially similar to Exhibit A hereto or
otherwise in form and substance as is agreed by the parties hereto (the
"Revolver Note"), in either case in the principal amount of the Revolver
Commitment.

        2.2.    Procedure for Obtaining Revolving Loans.    By delivering a
Borrowing Request to the Lender's Representative on or before the close of
business, New York City time, on a Business Day (the "Borrowing Deadline"), the
Borrower may from time to time irrevocably request, and Lender shall provide,
Revolving Loans on the terms and subject to the conditions of this Agreement. By
the close of business, New York City time, on the next succeeding Business Day,
the Lender shall deposit immediately available funds in an account or accounts
specified in the Borrowing Request. On the date

3

--------------------------------------------------------------------------------



of each such Revolving Loan, Lender's Representative shall record the details of
such Revolving Loan on the grid attached to the Revolver Note.

        2.3.    Principal Payments.    

        (a)    Regular Repayments.    The Revolving Loans shall mature, and
Borrower unconditionally promises to pay in full the unpaid principal of each
Revolving Loan to Lender, on the Termination Date. In addition, on each Friday
(or if Friday is not a Business Day, the next preceding Business Day), Borrower
shall repay to Lender the principal amount of any Revolving Loans which, taking
into account any outstanding Letters of Credit issued pursuant to Section 2.5,
are no longer required to provide Permitted Marketing Support.

        (b)    Optional Prepayments.    At any time and from time to time
Borrower may make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of the Revolving Loans. Each prepayment of
Revolving Loans made pursuant to this clause (b) shall be without premium or
penalty. No voluntary prepayment of Revolving Loans shall cause a reduction in
the Revolver Commitment.

        (c)    Mandatory Prepayments.    Borrower shall, immediately upon any
acceleration of Revolving Loans pursuant to Section 3.2, repay all Revolving
Loans, unless, pursuant to Section 3.2(b), only a portion of all Revolving Loans
is so accelerated, in which event Borrower shall repay such portion.

        (d)    Grid Update/Note Return.    On the date of repayment or
prepayment of principal of, and payment of other amounts pursuant to Section 2.4
on, Revolving Loans issued pursuant to Section 2.1, Lender's Representative
shall record the details of such repayment, prepayment or payment on the grid
attached to the Revolver Note.

        2.4.    No Interest.    There shall be no interest payable in respect of
Revolving Loans; provided that Borrower shall pay to Lender, in lieu of any such
interest, any amounts received by Borrower from third parties constituting
interest paid to Borrower by such third parties on amounts deposited by Borrower
with such third parties to the extent that such deposits were made from the
proceeds of Permitted Marketing Support. Such amounts shall be paid on each
Friday (or if Friday is not a Business Day, the next preceding Business Day)
after the date on which such amounts are received by Borrower.

        2.5.    Procedure for Obtaining Letters of Credit.    By delivering a
Letter of Credit Request to the Lender's Representative on or before the close
of business, New York City time, on a Business Day (the "Borrowing Deadline"),
Borrower may from time to time irrevocably request, and Lender shall cause the
issuance of, Letters of Credit which are expected to be substantially in the
form of Attachment 1 to Exhibit C hereto, subject to any such Letter of Credit
being acceptable to the issuer and the beneficiary thereof, and on the terms and
subject to the conditions of this Agreement. Any such Letters of Credit shall be
subject to the terms and conditions, timing restrictions, and other limitations,
of the MWG Credit Agreement.

        2.6.    Draws on Letters of Credit.    Any draw on a Letter of Credit
shall be treated hereunder as a conversion of the Letter of Credit to a
Revolving Loan to the extent of the draw and effective as of the time of the
draw.

ARTICLE 3

EVENTS OF DEFAULT; REMEDIES

        3.1    Events of Default Defined.    Each of the following events or
occurrences described in this Section 3.1 shall constitute an "Event of Default"
hereunder:

        (a)    Non-Payment of Obligations.    Borrower shall default in (i) the
payment or prepayment when due of any principal of any Revolving Loan or
(ii) the payment of any other amount in

4

--------------------------------------------------------------------------------



respect of any Revolving Loan, Letter of Credit or any other obligation of
Borrower hereunder, and such failure to pay such amount shall continue for five
(5) Business Days after any such amount or other obligation becomes due in
accordance with the terms hereof.

        (b)    Breach of Warranty.    Any certificate furnished by or on behalf
of Borrower to Lender for the purposes of or in connection with this Agreement
is or shall be incorrect when made or deemed made in any material respect.

        (c)    Non-Performance of Covenants.    Borrower shall default in the
due performance of any covenant or agreement contained herein and such default
shall continue unremedied for a period of thirty (30) days after written notice
thereof shall have been given to Borrower by Lender.

        (d)    Default on Other Indebtedness; Judgments.    (i) A default shall
occur in the payment when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any EMMT Indebtedness (other than EMMT
Indebtedness described in clause (a) above) of Borrower having a principal
amount, individually or in the aggregate, of at least $20,000,000, or a default
shall occur in the performance or observance of any obligation or condition with
respect to such EMMT Indebtedness if the effect of such default is to accelerate
the maturity of any such EMMT Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders, to cause
such EMMT Indebtedness to become due and payable prior to its expressed
maturity; or (ii) any judgment or order for the payment of money in excess of
$20,000,000 (taking into account any insurance proceeds payable under a policy
where the insurer has accepted coverage without reservation) shall be rendered
against Borrower and such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within sixty (60) days from the
entry thereof.

        (e)    Bankruptcy, Insolvency.    Borrower shall:

        (i)    become insolvent or generally fail to pay, or admit in writing
its inability or unwillingness to pay, debts as they become due;

        (ii)   apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for Borrower or a substantial
portion of its property, or make a general assignment for the benefit of
creditors;

        (iii)  in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for Borrower or for a substantial part of its property, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days;

        (iv)  permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of Borrower, and, if any such case or proceeding is not
commenced by Borrower, such case or proceeding shall be consented to or
acquiesced in by Borrower or shall result in the entry of an order for relief or
shall remain for sixty (60) days undismissed; or

        (v)   take any corporate action authorizing, or in furtherance of, any
of the foregoing.

        3.2.    Remedies.    

        (a)    Remedies Upon a Bankruptcy.    If an Event of Default described
in clause (e) of Section 3.1 shall occur, the obligation of Lender to make
Revolving Loans hereunder shall automatically terminate and the outstanding
principal amount of all Revolving Loans and other obligations of Borrower
hereunder shall automatically be and become immediately due and payable, and all
Letters of Credit issued on behalf of Borrower shall be immediately returned to

5

--------------------------------------------------------------------------------



Lender or 100% cash collateralized by Borrower, without notice, demand or
presentment, all of which are hereby waived by Borrower.

        (b)    Remedies Upon Other Events of Default.    If any Event of Default
(other than an Event of Default described in clause (e) of Section 3.1) shall
occur for any reason, whether voluntary or involuntary, and be continuing,
Lender, by written notice to Borrower, may declare (i) the obligation of Lender
to make Revolving Loans to Borrower hereunder to be terminated (if not
theretofore terminated) and/or (ii) all or any portion of the outstanding
principal amount of Revolving Loans and other obligations of Borrower hereunder
to be due and payable, and all Letters of Credit issued on behalf of Borrower
shall be immediately returned to Lender or 100% cash collateralized, whereupon
the obligation of Lender to make Revolving Loans to Borrower and to have issued
on behalf of Borrower Letters of Credit shall terminate and/or the outstanding
principal amount of Revolving Loans and other obligations of Borrower hereunder
which shall be so declared due and payable shall be and become immediately due
and payable, and all Letters of Credit issued on behalf of Borrower shall be
immediately returned to Lender or 100% cash collateralized, without further
notice, demand or presentment, all of which are hereby waived by Borrower.

        (c)    Cash Collateralization.    As used in Sections 3.2(a) and (b)
above, "cash collateralization" shall mean the immediate deposit into an account
established and maintained by the Lender, which account may be a "securities
account" (within the meaning of Section 8-501 of the Uniform Commercial Code as
in effect in the State of New York), in the name of and for the benefit of the
Lender, of cash in an amount equal to the outstanding amount of all Letters of
Credit.

        (d)    Rescission of Declaration.    Any declaration made pursuant to
clause (b) above may, should Lender in its absolute discretion so elect, be
rescinded by written notice to Borrower at any time after the principal of the
Revolving Loans shall have become due and payable, but before any judgment or
decree for the payment of the monies so due, or any part thereof, shall have
been entered; provided that Borrower shall have paid all other amounts then owed
to Lender including all costs, expenses and liabilities incurred by Lender in
respect of such declaration and all consequences thereof (except principal of
the Revolving Loans which by such declaration shall have become payable) and
every other Event of Default shall have been made good, waived or cured; and
provided, further, that no such rescission or annulment shall extend to or
affect any subsequent Event of Default or impair any right consequent thereon.

ARTICLE 4

MISCELLANEOUS PROVISIONS

        4.1.    Waivers, Amendments.    

        (a)   The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by Borrower and Lender.

        (b)   No failure or delay on the part of Lender in exercising any power
or right under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on Borrower in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by Lender under this
Agreement shall, except as may be otherwise stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

        4.2.    Notices.    All notices and other communications, other than
Borrowing and Letter of Credit Requests, provided to any party hereto under this
Agreement shall be in writing or by facsimile and

6

--------------------------------------------------------------------------------




addressed, delivered or transmitted to such party at its address or facsimile
number set forth below or at such other address or facsimile number as may be
designated by such party in a written notice to the other party:

To Borrower:   Edison Mission Marketing & Trading, Inc.
160 Federal Street
Boston, MA 02110-1776
Attention: Director, Finance
Telephone: (617) 912-6000
Facsimile: (617) 912-6005
To Lender:
 
Midwest Generation, LLC
One Financial Place
440 South LaSalle Street Suite 3500
Chicago, IL 60605
Attn: Georgia R. Nelson
Facsimile No.: (312) 581-6111

Any notice, if mailed and properly addressed with postage prepaid shall be
effective five (5) Business Days after being sent or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when transmitted (if
confirmed). Borrowing and Letter of Credit Requests shall be provided pursuant
to the provisions of Appendices B and C, respectively, attached hereto.

        4.3.    Severability.    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

        4.4.    Headings.    The various headings of this Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

        4.5.    Execution in Counterparts, Effectiveness.    This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement.

        4.6.    Governing Law; Entire Agreement.    THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. This Agreement constitutes the entire understanding among the parties
hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.

        4.7.    Successors and Assigns.    This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of Lender.

        4.8.    Forum Selection and Consent to Jurisdiction.    ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF LENDER OR BORROWER SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK. BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK, FOR THE PURPOSE OF ANY SUCH LITIGATION
AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH SUCH LITIGATION. BORROWER FURTHER IRREVOCABLY

7

--------------------------------------------------------------------------------




CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT
THAT BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OF FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

        4.9.    Waiver of Jury Trial.    LENDER AND BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF LENDER OR BORROWER.
BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT.

        IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit
Agreement to be executed by their respective officers as of the day and year
first above written.

    EDISON MISSION MARKETING & TRADING, INC.
as Borrower
 
 
By:
 
/s/  JOHN P. FINNERAN, JR.      

--------------------------------------------------------------------------------

Name: John P. Finneran, Jr.
Title: Vice President
 
 
MIDWEST GENERATION, LLC,
as Lender
 
 
By:
 
/s/  JOHN P. FINNERAN, JR.      

--------------------------------------------------------------------------------

Name: John P. Finneran, Jr.
Title: Vice President

8

--------------------------------------------------------------------------------



EXHIBIT A to
Revolving Credit Agreement

[FORM OF]
NOTE

$200,000,000.00   [DATE]

        FOR VALUE RECEIVED, the undersigned, EDISON MISSION MARKETING
TRADING, INC., a California corporation ("Borrower"), promises to pay to the
order of MIDWEST GENERATION, LLC, a Delaware limited liability company
("Lender"), on or before the Termination Date, the principal sum of
$200,000,000.00 or such lesser amount which Lender advances to Borrower from
time to time pursuant to that certain Revolving Credit Agreement, dated as of
April 27, 2004 (the "Revolving Credit Agreement"), by and between Borrower and
Lender. All requests by Borrower for advances under this Note shall be made in
such manner and form and with such prior notice as prescribed in the Revolving
Credit Agreement. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Revolving Credit Agreement.

        Borrower also promises to pay to Lender the amounts specified in
Section 2.4 of the Revolving Credit Agreement. Payments of such amounts and of
principal are to be made in Dollars in same day or immediately available funds
to the account designated in a writing delivered by Lender to Borrower.

        This Note evidences Indebtedness incurred under the Revolving Credit
Agreement to which reference is made for a statement of the terms and conditions
on which Borrower is permitted and required to make prepayments and repayments
of principal of the Indebtedness evidenced by this Note and on which such
Indebtedness may be declared to be immediately due and payable.

        The Borrower hereby irrevocably authorizes the Lender to make (or cause
to be made) appropriate notations on the grid attached to this Note (or on any
continuation of such grid), which notations, if made, shall evidence, inter
alia, the date of, the outstanding principal balance of the Revolving Loans
evidenced hereby. Such notations shall be rebuttable presumptive evidence of the
information so set forth; provided, however, that the failure of Lender to make
any such notations shall not limit or otherwise affect any obligations of
Borrower.

        All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

        If any payment on this Note becomes due and payable on a date which is
not a Business Day, such payment shall be made on the next succeeding Business
Day.

        THIS NOTE HAS BEEN DELIVERED IN NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

    EDISON MISSION MARKETING & TRADING, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------



REVOLVING LOANS AND PRINCIPAL PAYMENTS

Date


--------------------------------------------------------------------------------

  Amount of
Revolving Loan

--------------------------------------------------------------------------------

  Amount of
Principal Repaid

--------------------------------------------------------------------------------

  Unpaid Principal
Balance

--------------------------------------------------------------------------------

  Notation Made By

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------



EXHIBIT B to
Revolving Credit Agreement

[FORM OF]
BORROWING REQUEST

Midwest Generation, LLC
One Financial Place
440 South LaSalle Street Suite 3500
Chicago, IL 60605
Attn: Georgia R. Nelson
Facsimile No.: (312) 581-6111

EDISON MISSION MARKETING & TRADING, INC.

Ladies and Gentlemen:

        This Borrowing Request is delivered to you pursuant to Section 2.2 of
the Revolving Credit Agreement, dated as of April 27, 2004 (together with all
amendments, supplements and other modifications, if any, from time to time
thereafter made thereto, the "Credit Agreement"), between Edison Mission
Marketing & Trading, Inc. (the "Borrower") and Midwest Generation, LLC (the
"Lender"). Unless otherwise defined herein or the context otherwise requires,
terms used herein have the meanings provided in the Credit Agreement.

        The Borrower hereby requests that Revolving Loans be made in the
aggregate principal amount of                  on                  . The
Borrower hereby confirms that the proceeds of the Borrowing will be used for the
purposes permitted in the Credit Agreement. Without limitation on the foregoing,
Borrower certifies that the proceeds of the Borrowing will be used solely to
support Permitted Trading Activities conducted by Borrower for the benefit of
Lender.

        Please wire transfer the proceeds of the Borrowing to the accounts of
the following persons at the financial institutions indicated respectively:

        Amount to be Transferred

        Financial Institution

        Routing Number

        Account Party

        Account Number

        Special Instructions

        The Borrower has caused this Borrowing Request to be executed and
delivered by its Authorized Representative on this            day
of                        ,            .

    EDISON MISSION MARKETING & TRADING, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:

--------------------------------------------------------------------------------



EXHIBIT C to
Revolving Credit Agreement

[FORM OF]
LETTER OF CREDIT REQUEST

Midwest Generation, LLC
One Financial Place
440 South LaSalle Street Suite 3500
Chicago, IL 60605
Attn: Georgia R. Nelson
Facsimile No.: (312) 581-6111

EDISON MISSION MARKETING & TRADING, INC.

Ladies and Gentlemen:

        This Letter of Credit Request is delivered to you pursuant to
Section 2.5 of the Revolving Credit Agreement, dated as of April 27, 2004
(together with all amendments, supplements and other modifications, if any, from
time to time thereafter made thereto, the "Credit Agreement"), between Edison
Mission Marketing & Trading, Inc. (the "Borrower") and Midwest Generation, LLC
(the "Lender"). Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings provided in the Credit Agreement.

        The Borrower hereby requests that Letters of Credit be issued in the
aggregate principal amount of                        on                 
       to the persons listed below in the form attached as Attachment 1 hereto.
The Borrower hereby confirms that such Letters of Credit will be used for the
purposes permitted in the Credit Agreement. Without limitation on the foregoing,
Borrower certifies that such Letters of Credit will be used solely to support
Permitted Trading Activities conducted by Borrower for the benefit of Lender.

        Please have the Letters of Credit issued as follows:

        Amount:

        Beneficiary:

        Expiration Date:

        Special Instructions

        The Borrower has caused this Letter of Credit Request to be executed and
delivered by its Authorized Representative on this            day
of                        ,            .

    EDISON MISSION MARKETING & TRADING, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    

--------------------------------------------------------------------------------



ATTACHMENT 1 to EXHIBIT C to
Revolving Credit Agreement

[FORM OF]
LETTER OF CREDIT

Midwest Generation, LLC—Revolver Letter of Credit

Applicant Address:

Midwest Generation, LLC
One Financial Place
440 South LaSalle Street Suite 3500
Chicago, IL 60605
Attn: Georgia R. Nelson

For Account of:

Edison Mission Marketing & Trading, Inc.
160 Federal Street
Boston, MA 02110-1776

In Favor of: (Beneficiary)

Attn:

Amount:

Expiration:

        We hereby issue our Irrevocable Letter of Credit
No.                        in your favor for the account of Edison Mission
Marketing & Trading, Inc. ("Applicant") located at 160 Federal Street, Boston,
MA 02110-1776, for an aggregate amount up to U.S. [                        ]
(the "Stated Amount").

        Funds under this Letter of Credit are available to the Beneficiary
against your drafts at sight drawn on Citibank, N.A. (the "Bank"), and
accompanied by the following:

        A certificate signed by an authorized signor of the Beneficiary stating
"Edison Mission Marketing & Trading, Inc., is in default under one or more
agreements between Edison Mission Marketing & Trading, Inc., and [Beneficiary's
name], and [Beneficiary's name] is therefore entitled to
[                        ] pursuant to said agreement."

        Certificates showing amounts due in excess of amounts available under
this Letter of Credit are acceptable, however, in no event will payment exceed
the amount available to be drawn under this Letter of Credit.

        Presentation of sight drafts shall be made at our office located at
Citibank, N.A. c/o Citicorp North America Inc., 3800 Citigroup Center, Bldg.
(F), 1st Floor Tampa, Florida, 33610, Attention: Standby Letter of Credit
Department, phone number (813) 604-7180, (or at such other office as the Bank
may designate by written notice). Each draft must be marked "Drawn under
Citibank, N.A., Letter of Credit No.                        ." Presentation of
such drafts may be made (a) by physical presentation, (b) by facsimile
transmission of such draft received by the Bank at the address above (fax number
(813) 604-7187) with prior concurrent telephone notice to the Bank. The Bank
hereby agrees that the draft drawn under and in compliance with the terms of
this Letter of Credit will be duly honored by the Bank upon delivery of the
documents to be presented at such office on or before the Termination Date at
the office specified above.

--------------------------------------------------------------------------------




        Partial drawings are permitted.

        The fax shall act as operative instrument pending receipt by Beneficiary
of hard copy via courier.

        This is an integral part of Letter of Credit No.    :

        Except so far as otherwise expressly stated herein, this Letter of
Credit is subject to the International Standby Practice, International Chamber
of Commerce, Publication NO. 590 ("ISP98"). Matters not addressed by the ISP98
shall be governed and construed in accordance with applicable New York State and
Federal Laws.

--------------------------------------------------------------------------------






QuickLinks


REVOLVING CREDIT AGREEMENT
